Title: John Adams to Abigail Adams, 9 October 1774
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Phyladelphia Octr. 9. 1774
     
     I am wearied to Death with the Life I lead. The Business of the Congress is tedious, beyond Expression. This Assembly is like no other that ever existed. Every Man in it is a great Man—an orator, a Critick, a statesman, and therefore every Man upon every Question must shew his oratory, his Criticism and his Political Abilities.
     The Consequence of this is, that Business is drawn and spun out to an immeasurable Length. I believe if it was moved and seconded that We should come to a Resolution that Three and two make five We should be entertained with Logick and Rhetorick, Law, History, Politicks and Mathematicks, concerning the Subject for two whole Days, and then We should pass the Resolution unanimously in the Affirmative.
     The perpetual Round of feasting too, which we are obliged to submit to, make the Pilgrimage more tedious to me.
     This Day I went to Dr. Allisons Meeting in the Forenoon and heard the Dr.—a good Discourse upon the Lords Supper. This is a Presbyterian Meeting. I confess I am not fond of the Presbyterian Meetings in this Town. I had rather go to Church. We have better Sermons, better Prayers, better Speakers, softer, sweeter Musick, and genteeler Company. And I must confess, that the Episcopal Church is quite as agreable to my Taste as the Presbyterian. They are both Slaves to the Domination of the Priesthood. I like the Congregational Way best—next to that the Independent.
     This afternoon, led by Curiosity and good Company I strolled away to Mother Church, or rather Grandmother Church, I mean the Romish Chappell. Heard a good, short, moral Essay upon the Duty of Parents to their Children, founded in Justice and Charity, to take care of their Interests temporal and spiritual. This Afternoons Entertainment was to me, most awfull and affecting. The poor Wretches, fingering their Beads, chanting Latin, not a Word of which they understood, their Pater Nosters and Ave Maria’s. Their holy Water—their Crossing themselves perpetually—their Bowing to the Name of Jesus, wherever they hear it—their Bowings, and Kneelings, and Genuflections before the Altar. The Dress of the Priest was rich with Lace—his Pulpit was Velvet and Gold. The Altar Piece was very rich—little Images and Crucifixes about—Wax Candles lighted up. But how shall I describe the Picture of our Saviour in a Frame of Marble over the Altar at
      full Length upon the Cross, in the Agonies, and the Blood dropping and streaming from his Wounds.
     The Musick consisting of an organ, and a Choir of singers, went all the Afternoon, excepting sermon Time, and the Assembly chanted—most sweetly and exquisitely.
     Here is every Thing which can lay hold of the Eye, Ear, and Imagination. Every Thing which can charm and bewitch the simple and ignorant. I wonder how Luther ever broke the spell.
     
      Adieu.
      John Adams
     
    